Citation Nr: 1236958	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for a skin condition, characterized as dermatophytosis of the feet and tinea cruses, for the portion of the appeal period extending from December 22, 2008 to February 28, 2010 and in excess of 10 percent from March 1, 2010 forward, to include the issue of whether the rating reduction from 30 percent to 10 percent, effective from March 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension.  

This matter is also before the Board from a January 2009 rating action which proposed to reduce the rating for the Veteran's service-connected skin disorder from 30 percent to 0 percent.  Ultimately a reduction of the rating for the Veteran's skin disorder was effectuated in a December 2009 rating action, which reduced the evaluation from 30 to 10 percent, effective from March 1, 2010.  Accordingly, this appeal contemplates issues of both the propriety of a reduction in rating and a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As will be explained further herein, the rating reduction issue is addressed on the merits herein; the increased rating issue requires additional development and is being remanded.  

For purposes of clarification, the Board has determined that the applicable appeal period relating to the increased rating claim for a skin condition extends from December 22, 2008.  A brief history of this case reflects that the Veteran had filed an increased rating claim for his skin condition on March 31, 2004.  In a July 2004 rating action, an increased evaluation of 30 percent was assigned effective from March 31, 2004.  The Veteran filed a timely Notice of Disagreement (NOD) in September 2004; a Statement of the Case (SOC) was issued in February 2005 and a timely substantive appeal (VA Form 9) was received in April 2005.  The Veteran did not appear for a Board hearing scheduled in August 2007.  In August 2007, he elected to withdraw the appeal and refile a new increased rating claim for the skin condition.  In a September 2007 rating action, the RO denied an evaluation in excess of 30 percent for the Veteran's skin condition; that rating action was not appealed.  On December 22, 2008, VA of its own accord conducted a VA examination of the skin, explained as a routine examination to determine the severity of the Veteran's condition.  Accordingly, December 22, 2008, represents the date of filing of an increased rating claim for the skin condition and the start of the appeal period with respect to this claim.  

The Veteran presented testimony at a travel Board hearing held before the undersigned Veterans Law Judge in July 2012.  At the hearing, additional evidence was presented for the record which was accompanied by a waiver.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in this case a TDIU claim has not been reasonably raised by the Veteran.  Recent evidence on file reflects that the Veteran is a full-time student.  Neither he nor his representative has raised a TDIU or mentioned unemployability in conjunction with any of the Veteran's service connected conditions.  Accordingly, a TDIU claim is not part and parcel of the Veteran's increased rating claim.   

An October 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The service connection claim for hypertension and the increased rating claim for a service-connected skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a January 2009 rating action, the RO proposed to reduce the rating for a service-connected skin condition from 30 percent to 0 percent, primarily based on findings made upon a VA examination of December 2008. 

2.  By rating decision dated in December 2009, the RO reduced the evaluation for the Veteran's skin condition from 30 to 10 percent effective from March 1, 2010.  

3.  At the time of the reduction, the Veteran's service-connected skin condition had been rated at the 30 percent level since March 2004, a period of more than five years. 

4.  The due process provisions of 38 C.F.R. § 3.344 were not applied by the RO in conjunction with the reduction of the rating for a skin condition.  


CONCLUSION OF LAW

The reduction of the 30 percent rating to a 10 percent rating for a skin condition, characterized as dermatophytosis of the feet and tinea cruses, was improper and the 30 percent evaluation is restored effective from March 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7806 (2008-2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).   

With regard to the rating reduction issue relating to the Veteran's service-connected skin disorder, the Board points out that the procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions were explained to the Veteran in adequate detail in January and October 2009 letters issued prior to the rating reduction undertaken in a December 2009 rating action, and he was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs and post-service VA records.  VA examinations have been conducted during the course of the appeal period in 2008, 2009, and 2010.  In addition, the Veteran provided testimony at a travel Board hearing held in July 2012, and at that time added evidence to the record which was accompanied by a waiver.   

Propriety of the rating reduction for dermatophytosis of the feet and tinea cruses, from 30 percent to 10 percent, effective from March 1, 2010.  

In a January 1994 rating action, service connection was established for a skin condition of the feet and buttock, for which a non-compensable evaluation was assigned effective from August 1993.  In a July 2000 rating action, the condition was recharacterized as dermatophytosis of the feet and tinea cruses, for which an increased evaluation of 10 percent was assigned effective from January 2000.  
In a July 2004 rating decision, an increased evaluation of 30 percent was granted, effective from March 2004.  In August 2007, the Veteran filed another increased rating claim and in an unappealed rating action issued in September 2007, the 30 percent evaluation in effect for the skin condition was continued.   

On December 22, 2008, the Veteran was scheduled for a VA examination of the skin, described as a routine future examination to determine the severity of the Veteran's condition.  This also represents the date of the Veteran's increased rating claim and the beginning of the applicable appeal period in this case.  

Upon VA examination of the skin conducted on December 22, 2008, the Veteran complained of constant symptoms of the feet including oozing and itching,  he indicated that he used anti-fungal cream on a daily basis which was topical (neither a corticosteroid or immunosuppressive).  Examination revealed that the percentage of the exposed area affected by the skin condition was between 20 and 40 percent, and that the total body are affected was less than 5 percent.  The examiner also noted papular, erythematous areas of the dorsum of the feet covering 30 percent of the surface area of the feet, with oozing and stained socks.  There was no evidence of bleeding or excoriations.  Dermatophytosis of both feet was diagnosed and the examiner commented that this condition had no impact on the Veteran's occupation or usual activities. 

Based on a review of the December 2008 examination report, in a January 2009 rating action, the RO proposed to reduce the rating for the Veteran's service-connected skin condition from 30 to 0 percent.  

In correspondence issued to the Veteran by VA and dated in January 2009, he was advised of the proposed reduction of the evaluation for the skin condition from 30 to 0 percent, and of the fact that his overall combined rating would be reduced from 90 to 80 percent should the proposed reduction take place.  He was further notified of the opportunity for a hearing, was informed of his appeal rights, and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  

In January 2009, the Veteran submitted a statement requesting a hearing and maintaining that the symptoms of his skin condition covered 20 to 40 percent of his body supporting the 30 percent evaluation.  

Also added to the file were VA records dated from June 2007 to April 2009.  An entry dated in May 2008 reflects that the Veteran called to request a cream for his persistent rash on the hands, arms, legs and groin.  When seen in February 2009, the Veteran reported that his skin rash was getting harder to keep under control and an examination of the skin revealed tinea/rash of the arms, feet, buttocks and groin.  

In April 2009, the Veteran presented testimony before a DRO.  He stated that at the December 2008 VA examination, the examiner only looked at his feet, but noted that his skin symptoms also involved his buttocks, arms, groin and stomach.  He mentioned that he used power, cream or ointment every day to treat the condition and estimated that the condition affected approximately 30% of his body.  

Another VA examination of the skin was conducted in May 2009 and the claims folder and VA medical records were reviewed.  The Veteran complained of constant symptoms of a fungal infection affecting the feet, groin, trunk and extremities, and of itching.  It was noted that he used topical  anti-fungal cream on a daily basis which neither a corticosteroid or immunosuppressive).  Examination revealed erythema of the left forearm with central clearing; a rash of the left forearm, groin, buttocks, and feet.  The feet were described as erythematous with scaling.  The percentage of the total body are affected by the skin condition was more than 5 percent but less than 20 percent.  Dermatophytosis of the groin and buttocks (tinea cruris); feet (tinea pedis); and left forearm (tinea corporis), was diagnosed.  The examiner indicated that there was no involvement of the head, face, or neck.

Pursuant to a rating action dated October 13, 2009, the 30 percent evaluation for the Veteran's skin condition was reduced to 10 percent, effective from January 1, 2010 (ultimately the reduction was not taken at that time).  

On October 14, 2009, the Veteran was issued a letter informing him of a proposal to reduce the evaluation for his skin condition from 30 to 10 percent and of the fact that his overall combined rating would be reduced from 90 to 80 percent should the proposed reduction take place.  He was further notified of the opportunity for a hearing, was informed of his appeal rights, and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  

Thereafter in order to cure the due process defects caused by the above sequence of events, the RO issued a December 2009 rating decision reducing the rating for the Veteran's skin disorder from 30 to 10 percent effective from March 1, 2010.  The reduction resulting in a change in the Veteran's overall disability rating from 90 to 80 percent, effective from March 1, 2010.  

Analysis

The Veteran contends that the RO's reduction of the disability rating for his service-connected skin condition from 30 percent to 10 percent effective from March 1, 2010 was improper and maintains that the 30 percent evaluation should be reinstated prior to that time.   

For purposes of clarification, the Board notes that the applicable appeal period in this case runs from December 22, 2008 when a VA examination was conducted and when an increased rating claim was considered filed.  As it currently stands, a 30 percent evaluation for the skin condition was in effect from December 22, 2008 to February 28, 2010; a 10 percent evaluation is effective from March 1, 2010.  "Staged" ratings are appropriate where the factual findings show distinct time periods when a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As a threshold matter, resolution of the component of the claim involving the rating reduction should be addressed prior to addressing the increased rating claim.  

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

Pursuant to letters issued to the Veteran in January and October 2009 the above requirements of 38 C.F.R. 3.105(e) and (i) were substantially met.  The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements set forth in 38 C.F.R. § 3.105.   

Additional requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7

Throughout the appeal period the Veteran's skin condition has been evaluated by analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008-2011).  Under those criteria, a 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned. 

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  As the current claim was received subsequent to that date, the revisions apply in this case.  However, as a practical matter code 7806 remained unchanged from the previously effective criteria.  

In this case, the 30 percent evaluation assigned for the Veteran's skin condition had been in effect from March 31, 2004 until February 28, 2010; i.e. for over 5 years.  Because the skin condition was rated at the same level for 5 years or more, the provisions pertaining to reductions of stabilized evaluations are applicable.  See 38 C.F.R. § 3.344(c) (2011); Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Significantly, there is nothing in the record that indicates that the RO considered the provisions of 38 C.F.R. § 3.344 when it reduced the rating for the Veteran's skin condition from 30 to 10 percent effective from March 1, 2010.  These regulatory provisions were not mentioned or discussed, either explicitly or implicitly, in either the proposed rating action of January 2009 or in the December 2009 rating decision effectuating the reduction.  The Statement of the Case issued in September 2010 as well as the Supplemental SOC issued in December 2011 do not include a recitation of the regulatory provisions, and reflect that they were not discussed, applied or analyzed in conjunction with the reduction undertaken.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and would not be in accordance with the law.  See Sorakubo v. Principi, 16 Vet. App. 120, 124 (2002); Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996). 

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b).

In this case, technically and on a strictly schedular basis, the rating reduction was supported by VA examinations of December 2008 and May 2009, which revealed evidence of a skin condition affecting 5 percent (or less - December 2008), but less than 20 percent, of the entire body or exposed areas, and failed to reveal a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  This evidence failed to show that the skin condition affected 20 to 40 percent of the entire body or exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more and therefore it was determined that the criteria for the assignment of a 30 percent evaluation were not supported.  It does not appear that any other evidence on file which could have been considered in conjunction with the rating reduction revealed either that the skin condition affected 20 to 40 percent of the entire body or exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more.

Based on consideration of the clinical findings alone, it does in fact appear that the criteria for the continued assignment of a 30 percent evaluation for the skin condition under Diagnostic Code 7806 was not in fact warranted.  However, the inadequacy of the reduction undertaken in the December 2009 rating decision results from a lack of further analysis of the provisions set forth in 38 C.F.R. § 3.344.  Neither that decision nor the September 2010 SOC contained a discussion of the entire record of examinations and the medical-industrial history of the Veteran.  In this regard, it was necessary to take into account the level of certainty as to whether any improvement would be maintained under the ordinary conditions of life.  No VA examiner (2008 or 2009) commented on this aspect of the issue and it is not clear that the Veteran's skin condition is certain to improve.  Finally, as mentioned previously, the lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language or content therein, in either the January 2009 rating decision on appeal proposing the reduction or in any subsequent adjudication of the matter indicates that the due process provisions of section 3.344 were not considered. 

As the RO failed to apply the applicable provisions of 38 C.F.R. § 3.344 in conjunction its reduction of the Veteran's disability evaluation for a skin disorder, the Board finds that the December 2009 rating decision reducing the Veteran's rating for that condition is void ab initio as not in accordance with the law, and thus the Board must therefore restore the 30 percent schedular rating for the skin disorder effective from March 1, 2010, when the reduction was effectuated.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344; Sorakubo, 16 Vet. App. at 124.

In sum, the RO reduced the Veteran's 30 percent rating for his skin condition, in effect for more than 5 years, on the basis of medical information that did not show sustained material improvement under the ordinary conditions of life.  Since the burden is on VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 30 percent rating for must be restored.  To this extent, the appeal is granted.


ORDER

Reduction of the Veteran's service-connected skin condition, characterized as dermatophytosis of the feet and tinea cruses, from 30 to 10 percent was improper; and restoration of a 30 percent rating from March 1, 2010, is granted.


REMAND

Additional development is required in conjunction with the Veteran's service connection claim for hypertension, and the increased rating claim for a skin condition.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

With respect to the Veteran's hypertension claim, in hearing testimony presented in July 2012, he indicated that while serving in the Persian Gulf he was a fuel specialist and sustained exposure to hazardous chemicals, jet fuel, gasoline, liquid oxygen and liquid nitrogen (p. 18).  He also mentioned that during service he was told on several occasions that he had elevated blood pressure readings (p. 23).  Private medical records reflect that hypertension has been diagnosed since at least 2005 and that the Veteran is taking medication for control.  

The Veteran maintains that hypertension was directly incurred in service or during the first post-service year, to include by virtue of his exposure to chemicals/fuel therein; in the alternative he also maintains that hypertension should be presumptively service-connected as a manifestation of Gulf War illness.  The Veteran has not maintained that hypertension is secondary to one or more of his service-connected conditions.  

At the outset and for purposes of clarification, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to March 1991, the provisions of 38 C.F.R. § 3.317 relating to undiagnosed illnesses resulting from that service may be applicable.  Under that section, service connection may be warranted for (1) a Persian Gulf Veteran who (2) exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; which (3) became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 2006); 38 C.F.R. § 3.317(a)(1)

In this case, clinical records reflect that hypertension has been identified by a clinical diagnosis.  The identification of a diagnosis for this condition, per se renders consideration of an "undiagnosed illness" under statute and regulation inappropriate.  See VAOGCOP 8-98.  In cases where a Veteran requests service connection for an undiagnosed illness under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted (but consideration under 38 C.F.R. § 3.317 is not).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As is the case here; accordingly, the provisions of 38 C.F.R. § 3.317 are not applicable.  

Significantly, no VA examination has ever been conducted in order to address the Veteran's contentions and the etiology of his hypertension.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Accordingly, a VA examination is warranted in this case and will be requested.  

The Veteran also seeks a higher rating for his service-connected skin condition, which is currently evaluated as 30 percent disabling for the duration of the appeal period extending from December 22, 2008.  

The most recent VA examination in connection with the Veteran's service-connected skin condition was conducted in September 2010.  At that time, it was noted that the Veteran was experiencing an extensive pruritic rash on both feet, the left arm, and the bilateral crural area.  It was noted that topical therapy had failed and that Terbinafine had been described, this medication was described as neither a corticosteroid nor immunosuppressive.  Examination revealed that the percentage of the exposed area affected by the skin condition was less than 5 percent and that the total body are affected was greater than 5 percent, but less than 20 percent.  

During his July 2012 Travel Board hearing, the Veteran reported that his disability had increased in severity, particularly as related to his feet (p.13).  He indicated that his skin condition covered approximately 20 percent of his body and indicated that it was now impacting his wrists and the palms of his hands (p. 8).  At the hearing, the Veteran presented private medical evidence reflecting that he was treated at a private facility for his skin condition from August 2010 to January 2011.  This evidence was accompanied by a waiver.  In September 2012, the Veteran added a lay statement of symptomatology to the record.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination is warranted to determine the manifestations and level of severity associated with the Veteran's service-connected skin condition.  The Board notes that the Veteran's skin rash may have active and inactive stages and therefore, it is essential to attempt to schedule the Veteran for an examination of his skin rash during an active stage, if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994). 

In addition, it appears that the Veteran receives at least some treatment for his skin condition through VA.  VA treatment records current through July 2011 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records dated from September 2010, forward.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  Accordingly, the most up to date VA records will be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for hypertension and his increased rating claim for a skin disorder.  Appropriate steps shall be taken to obtain any identified records.  

He should be specifically asked whether he has received any private treatment through Huntington Dermatology since January 2011, and if so, those records should be obtained for the file.

2.  All available VA records, examination reports and hospitalization records dated from July 2011 forward, should be requested and associated with the claims file and/or virtual VA file, as appropriate.  

3.  The Veteran must be afforded a VA examination in conjunction with the his service connection claim for hypertension.  The claims folder, VA records, and a copy of this REMAND, must be made available to and reviewed by the physician in conjunction with the examination.

a).  The examiner is also asked to identify the diagnosis any currently manifested cardiovascular disorder(s), describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  The examiner is asked to specifically determine whether a diagnosis of hypertension is supported and to identify its approximate time of onset.  

b).  For each diagnosed cardiovascular disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred in or first manifested during the Veteran's period of active service from August 1989 to August 1993, or during the first post-service year.  

(c).  The examiner should also address the more general question of whether it is at least as likely as not that any currently manifested cardiovascular is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms like high blood pressure readings in service - per hearing testimony p. 23; or, based on a finding that it was caused by or related to any incident or event that occurred during service - to include chemical/fuel exposure sustained therein - per hearing testimony p. 18).  

In providing these opinions, the examiner is requested to elicit a lay history, to include symptomatology, from the Veteran and to evaluate the lay information as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than a 50 percent); "at least as likely as not" (meaning a likelihood of at least 50 percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  Schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected skin condition.  The claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.   

a.  The examiner should identify all current skin conditions (by diagnosis) that are related to, or manifestations/residuals of his service-connected skin condition to include tinea corporis, tinea cruris, tinea pedis, and dermatophytosis.  The location, type and extent of skin symptomatology should be fully described.

b.  The examiner should indicate the percentage of the Veteran's entire body that is affected by his skin rash(es), and a separate specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy for the skin rash(es), such as corticosteroids or other immunosuppressive drugs (please specifically identify such); and, if so, the total duration in weeks of such therapy during a 12-month period.  All opinions should be set forth in detail and explained in the context of the record.  Photographs may be taken in conjunction with the examination. 

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  The RO/AMC should then readjudicate the Veteran's claims to include consideration of all evidence added to the record since the issuances of the September 2010 SSOC (hypertension) and December 2011 SSOC (skin disorder).  Readjudication of the increased rating claim for a skin disorder should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  Upon readjudication, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response, as required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also notified that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


